SHORES, Justice.
Home Federal Savings Bank of Alabama repossessed and sold a 1965 model MG Midget automobile that had secured a promissory note executed by Judy A. House. House sued the bank (and two other defendants not involved in this appeal), making various claims. The bank counterclaimed, seeking a deficiency it said was due on the note after its sale of the repossessed automobile.
A jury awarded House $131,221.75 against the bank on her claims that the repossession was wrongful, that the sale of the automobile had been accomplished in a commercially unreasonable manner, and that the bank’s conduct had caused her to suffer humiliation, embarrassment, and mental anguish. The jury also awarded the bank $1,221.75 on its deficiency claim.
The court entered a judgment on the verdict. The bank appeals from that portion of the judgment awarding House $131,221.75, and House cross-appeals from the trial court’s denial, by directed verdict, of a fraud claim she had asserted against the bank.
After carefully considering the parties’ contentions and the record on appeal, we conclude that those portions of the judgment appealed from are due to be affirmed, on the authority of Bussey v. John Deere Co., 531 So.2d 860 (Ala.1988); § 7-9-504(3), Code of Alabama 1975; Abston v. Central Bank, 492 So.2d 1298 (Ala.1986); Otto v. Fox, 362 So.2d 836 (Ala.1978); Farmers & Merchants Bank of Centre v. Hancock, 506 So.2d 305 (Ala.1987); Weaver v. American Nat’l Bank, 452 So.2d 469 (Ala.1984); Taylor v. Baptist Medical Center, Inc., 400 So.2d 369 (Ala.1981); McDowell v. Key, 557 So.2d 1243 (Ala.1990); Sparks v. Milligan, 295 Ala. 358, 330 So.2d 417 (1976); and Whisenant v. Nationwide Mutual Fire Insurance Co., 577 So.2d 909 (Ala.1991).
1901929, AFFIRMED.
1901948, AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.